Citation Nr: 0919677	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-07 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for diabetes mellitus, Type 2. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for left ventricular hypertrophy and hypertension. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from  to .  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a ** rating decision from the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  A hearing at the RO before the undersigned was 
conducted in February 2009. 

The issues have been recharacterized as indicated on the 
title page for clarity of consideration.

FINDINGS OF FACT

1.  In June 1992, the RO denied service connection for 
elevated blood sugar, and heart condition with hypertension.  
The Veteran was notified of that decision in a letter dated 
the next month, did not appeal, and that decision is now 
final.

2.  The evidence presented since June 1992 relates to an 
unestablished fact necessary to establish the claims, and by 
itself or in connection with evidence previously assembled, 
raises a reasonable possibility of substantiating the claims 
of service connection for diabetes mellitus, Type 2, and left 
ventricular hypertrophy and hypertension.

3.  The evidence is in equipoise regarding whether the 
Veteran's diabetes mellitus, Type 2 began in service.  

4.  Left ventricular hypertrophy and hypertension began in 
service.


CONCLUSIONS OF LAW

1.  The June 1992 RO decision denying service connection for 
elevated blood sugar and heart condition with hypertension is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).

2.  New and material evidence has been received, and the 
claims for service connection for diabetes mellitus, Type 2, 
and left ventricular hypertrophy and hypertension are 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

3.  Diabetes mellitus, Type 2 was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

4.  Left ventricular hypertrophy and hypertension were 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VA is required to notify the appellant of any evidence 
that is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  The requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Since, in this decision, the Board is granting service 
connection for the disabilities at issue, this is the 
greatest benefit the Veteran can receive under the 
circumstances.  Obviously then, any failure to notify or 
assist him is inconsequential and, therefore, at most, no 
more than harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

II.  Analysis

The RO denied the claims for entitlement to service 
connection for elevated blood sugar and a heart condition 
with hypertension in July 1992 because he failed to appear 
for a scheduled examination.  He was notified of the decision 
in August 19992.  He did not file a notice of disagreement to 
the denial.  Therefore, the RO's decisionis final.  38 
U.S.C.A. § 7105.

In December 2005, the Veteran petitioned to reopen the 
claims.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the RO's action regarding this issue.  See Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

According to VA regulation in effect at the time he 
petitioned to reopen his claim, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board finds that new and material evidence has been 
received since the July 1992 rating decision.  The Veteran 
was diagnosed with diabetes in 1997 and hypertension in 2003.  
Tracy Williams, M.D., in a June 206 letter and James L. 
Neifing, M.D., in an October 2006 letter, indicated that the 
Veteran had a fasting blood sugar of 122 in service and that 
diabetic complications are demonstrated in patients with a 
fasting blood sugar above 100.  Dr. Williams, M.D. also 
stated that an inservice electrocardiogram (EKG) showed left 
ventricular enlargement and hypertrophy and that a recent EKG 
showed the same findings.  The private physician noted that 
the Veteran's hypertensive heart disease is not severe but 
appears to have been present since service.  

The new evidence was not previously considered by agency 
decision makers, is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim when considered with the previous evidence contained in 
the Veteran's service treatment records and accurately 
described by the Veteran's private physicians.  Therefore, 
new and material evidence has been received.  The claims are 
reopened. 38 U.S.C.A. § 5108. 

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.  If diabetes mellitus or a cardiovascular 
disability, including hypertension, is not diagnosed during 
service, but is present to a compensable degree within one 
year following separation from service, service connection is 
warranted.  38 U.S.C.A. § 1112, 1133; 38 C.F.R. §§ 3.307, 
3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection is also permissible for a disease 
initially diagnosed after service, if all of the evidence, 
including that pertinent to service, shows the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Besides the opinion of the Veteran's private physicians 
discussed above, the examiner who conducted the ** VA 
examination stated that **.

Regarding the Veteran's diabetes mellitus, there are contrary 
medical opinions regarding the origin of the condition.  
However, the opinions favorable to the Veteran's claim are 
predicated on an accurate medical history, that the veteran 
had an inservice blood sugar meaasurment of 122.  Affording 
the Veteran the benefit of the doubt, service connection for 
diabetes mellitus, Type 2 is warranted.

Regarding the Veteran's hypertension, the evidence of record 
contains an inservice evidence of a cardiovascular disease, 
left ventricular hypertrophy, a current diagnosis of left 
ventricular hypertrophy and hypertension, and the private 
physician's opinion that the cardiovascular disease began in 
service.  Therefore, service connection is warranted for left 
ventricular hypertrophy and hypertension.  See Wray v. Brown, 
7 Vet. App. 488, 493 (1995).  


ORDER

The petition to reopen the claim for service connection for 
diabetes mellitus, Type 2 is granted, and service connection 
for diabetes mellitus, Type 2 is granted.

The petition to reopen the claim for service connection for 
left ventricular hypertrophy and hypertension is granted, and 
service connection for left ventricular hypertrophy and 
hypertension is granted.





______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


